DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 05/03/2022 is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant's amendment to the claims filed on 05/03/2022 has been acknowledged and entered. Claims 8-15 have been cancelled and new claims 22-29 have been added. Non-final office action on the merits is as follows: 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 18, there is insufficient antecedent basis for the limitation "the field plate oxide" in line 1 in this claim. It is recommended that the applicant introduce “a field plate oxide” in a limitation prior to setting forth the specifics of a sidewall of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 16-17, 19-24, 26-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meiser et al. (U.S. Patent Pub. No. 2014/0151804, from hereinafter “Meiser”).
Regarding Claim 1, Meiser in Fig. 3B teaches a fin field effect transistor (FinFET), comprising: a drain region (365) having a first dopant concentration of the first conductivity type that extends above a surface of a semiconductor substrate (395); a merged drift region (340) having a second lower dopant concentration of the first conductivity type that extends above the substrate surface and touches the drain region; and a plurality of fins (320) extending above the substrate surface and each directly connected to the merged drift region, each fin connected to a source region (360) having the first conductivity type at a distal end of that fin from the merged drift region (Fig. 2-4; ¶’s 0054-0055 describing the specific embodiment and ¶’s 0032-0053 describing other features and details that are common to the embodiment of note).
Regarding Claim 3, Meiser teaches wherein each fin includes: a fin drift region having the first conductivity type and extending from the merged drift region; a body region (330) having a second opposite conductivity type and forming a junction with the fin drift region; and a gate oxide layer formed over the body region (Fig. 2-3; drift region partially within the fin region and a gate dielectric layer as part of the gate structure 250/450; ¶’s 0032-0055). 
Regarding Claim 5, Meiser teaches a gate electrode formed over the gate oxide layer, wherein a portion of the merged drift region is not covered by the gate electrode (Fig. 2-3; gate electrode as part of the gate structure 250 shown and described as no completely covering the whole drift region; ¶’s 0032-0055).
Regarding Claim 6, Meiser teaches wherein the source region (360) is connected to the plurality of fins (Fig. 3B). 
Regarding Claim 16, Meiser in Fig. 3B teaches an integrated circuit comprising: a semiconductor substrate (395); a fin field effect transistor (FinFET) formed in or over the semiconductor substrate, the FinFET including: a merged drift region (340) having a first conductivity type extending above the substrate; first and second fins (320) extending upward from the substrate and from the merged drift region laterally over the substrate; and a drain region (365)a extending upward from the substrate and from the merged drift region laterally over the substrate (Fig. 2-4; ¶’s 0054-0055 describing the specific embodiment and ¶’s 0032-0053 describing other features and details that are common to the embodiment of note).
Regarding Claim 17, Meiser teaches wherein the first fin (320a) comprises: a first fin drift region having the first conductivity type; a first body region (330a) having a second opposite conductivity type adjacent the first fin drift region; and a first gate oxide layer over the first fin drift region; and the second fin (320b) comprises: a second fin drift region having the first conductivity type; a second body region (330b) having the second opposite conductivity type adjacent the second fin drift region; and a second gate oxide layer over the second fin drift region (Fig. 2-4; drift region partially within the fin region and a gate dielectric layer as part of the gate structure 250/450; ¶’s 0032-0056). 
Regarding Claim 19, Meiser teaches a source region (360) connected to the first and second fins (Fig. 3B).
Regarding Claim 20, Meiser teaches a first source region located in the first fin and a second source region located in the second fin (source (360) comprising two regions connected to each fin; Fig. 3B). In particular, since the claim does not specific separate and distinct sources the examiner is considering that the single source (360) can be considered to have at least two regions with these regions contacting each of the first and second fins. 
Regarding Claim 21, Meiser teaches gate electrode located over a portion of the merged drift region less than a whole of the merged drift region (Fig. 2-4; a gate electrode layer as part of the gate structure 250/450; ¶’s 0032-0056).
Regarding Claim 22, Meiser in Fig. 3B teaches an integrated circuit comprising: a semiconductor substrate (395); a plurality of semiconductor fins (320) over the semiconductor substrate, each semiconductor fin including one of a corresponding plurality of fin drift regions having a first conductivity type and one of a corresponding plurality of source regions having the first conductivity type (each fin 320 comprises a fin drift region portion extending from the drift region (340) and a fin source region portion extending from the source region (360)); a merged drift region (340) having the first conductivity type located over the semiconductor substrate, a first side of the merged drift region touching the semiconductor fins at the fin drift regions; and a drain region (365) having the first conductivity type located over the semiconductor substrate, an opposite second side of the merged drift region touching the drain region (Fig. 2-4, ¶’s 0054-0055 describing the specific embodiment and ¶’s 0032-0053 describing other features and details that are common to the embodiment of note).
Regarding Claim 23, Meiser teaches wherein each of the semiconductor fins (320) includes one of a corresponding plurality of body regions (330) having an opposite second conductivity type located between the corresponding fin drift region and the corresponding source region (Fig. 3B).
Regarding Claim 24, Meiser teaches a gate electrode that extends over the plurality of body regions and over the merged drift region (Fig. 2-4; a gate electrode layer as part of the gate structure 250/450; ¶’s 0032-0056).
Regarding Claim 26, Meiser teaches a dielectric layer (245/246/345) that extends over the plurality of body regions (230/330), over the plurality of fin drift regions and over the merged drift region (240/340; Fig. 2-3, isolation layer 245, insulation layer 246, and the gate dielectric of the gate structure 250/450 meets this limitation; ¶’s 0032-0056). In particular, much like the applicant that sets forth that that multi-part insulation layer (214/215) extends over the body regions, the fin drift regions and the merge drift region as claimed, Meiser also teaches a multi-part insulation layer comprising the isolation dielectric (245/345), the insulating layer (246) and the gate dielectric layer of the gate structure. 
Regarding Claim 27, Meiser in Fig. 2 teaches the dielectric layer covers a sidewall of the merged drift region (Fig. 2 specifically showing that portion (246) of the dielectric layer is formed on the sidewalls of the merged drift region). 
Regarding Claim 29, Meiser teaches wherein the first conductivity type is n- type (¶’s 0021-0022). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser in view of Syue et al. (U.S. Patent Pub. No. 9,768,293, from hereinafter “Syue”).
Regarding Claim 2, Meiser teaches an isolation structure (345) formed over the merged drift region (340) but fails to specifically teach that the isolation structure is a field plate oxide layer. 
Syue in Fig. 3D teaches a similar device including a field plate oxide layer (306) formed over a drift region (208; Col. 6, line 45 – Col. 7, line 38). 
In view of the teachings of Syue, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Meiser to include hat the isolation structure is a field plate oxide layer because LDMOS devices and more specifically FinFET type devices are known to include either STI type isolation structures like Meiser or field plate oxide isolation structures as taught by Syue and therefore including the field plate oxide type structure to help further isolate the gate structure from the drift region and the drain region would be well within the ordinary skill of one in the art. 

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser as modified by Syue above, and further in view of Malhi et al. (U.S. Patent No. 5,304,827, from hereinafter “Malhi”).
Regarding Claim 4 and 18, although, Meiser as modified by Syue fails to specifically teach that the field plate oxide layer has a sidewall with a concave surface, Malhi does teach a similar field plate oxide layer (42) formed over a drift region in similar drift region (26) wherein the side surface of the field plate oxide layer appears to have a concave surface (Fig. 4-6; Col. 3, line 59 – Col. 4, line 9). In view of the teachings of Malhi, Syue and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a plate oxide layer having a sidewall with a concave surface because this is likely the result of the method of forming the plate oxide layer such that the shape of the side surfaces have concave surface due to the oxide forming process. Furthermore, the applicant has failed to establish the criticality of said limitation and describe the specific limitation in detail in the specification therefore the examiner believes this shape would be obvious to one of ordinary skill in the art and likely obvious matter of design choice. 

Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiser above, and further in view of Efland et al. (U.S. Patent No. 6,211,552, from hereinafter “Efland”).
Regarding Claim 7, Meiser is silent with regards to teaching a back gate region having a second opposite conductivity type touching the source region. 
Efland teaches a similar LDMOS type device having a source region having a first conductivity type and a back gate region (20) having a second opposite conductivity type touching the source region (40; Fig. 10; Col. 4, line 31-35). 
In view of the teachings of Efland, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Meiser to include a back gate region having a second opposite conductivity type touching the source region because this is a well-known feature that is included in these types of devices to provide an additional contact to the body region of the device to ensure proper operation. 
Regarding Claim 24, Meiser is silent with regards to teaching that the source regions are connected to a same back gate region having an opposite conductivity type. 
Efland teaches a similar LDMOS type device having a source region having a first conductivity type and a back gate region (20) having a second opposite conductivity type connected to the source region (40; Fig. 10; Col. 4, line 31-35). 
In view of the teachings of Efland, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Meiser to include a back gate region having a second opposite conductivity type connected to the source region because this is a well-known feature that is included in these types of devices to provide an additional contact to the body region of the device to ensure proper operation. 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record teaches the plurality of fins located on an isolation/insulation layer but fails to teach that the plurality of fins are specifically located on a STI structure. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
Yoo et al. (U.S. Patent Pub. No. 2016/0372593) teaches a FinFET, comprising: a drain region having a first dopant concentration of a first conductivity type that extends above a surface of a semiconductor substrate; a merged drift region having a second lower dopant concentration of the first conductivity type that extends above the substrate surface and touches the drain region; and a plurality of fins extending above the substrate surface and each directly connected to the merged drift region, each fin connected to a source region having the first conductivity type at a distal end of that fin from the merged drift region. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 10, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894